UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 26, 2011 BOK FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Oklahoma 000-19341 73-1373454 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) Bank of Oklahoma Tower, Boston Avenue at Second Street, Tulsa, Oklahoma 74172 (Address of principal executive offices) Registrant's telephone number, including area code: (918) 588-6000 N/A (Former name or former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). INFORMATION TO BE INCLUDED IN THE REPORT ITEM 2.02.Results of Operations and Financial Condition. On January 26, 2011, BOK Financial Corporation (“BOK Financial”) issued a press release announcing its financial results for the three and twelve months ended December 31, 2010 (“Press Release”).The full text of the Press Release is attached as Exhibit 99(a) to this report and is incorporated herein by reference.On January 26, 2011, in connection with issuance of the Press Release, BOK Financial released financial information related to the three and twelve months ended December 31, 2010 (“Financial Information”), which includes certain historical financial information relating to BOK Financial.The Financial Information is attached as Exhibit 99(b) to this report and is incorporated herein by reference. ITEM 9.01.Financial Statements and Exhibits. (c) Exhibits 99(a) Text of Press Release, dated January 26, 2011 titled “BOK Financial Reports Record Earnings for 2010 of $247 Million – Fourth Quarter Earnings Total $59 Million” 99(b) Financial Information for the Three and Twelve Months Ended December 31, 2010 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BOK FINANCIAL CORPORATION By:/s/ Steven E. Nell Steven E. Nell Executive Vice President Chief Financial Officer Date: January 26, 2011
